Title: To James Madison from Theodore Peters, 9 December 1802 (Abstract)
From: Peters, Theodore
To: Madison, James


9 December 1802, Bordeaux. Transmits letters from Pinckney which he has been unable to send earlier “for want of a good and safe opportunity.” Has learned from friends in Europe and from American newspapers that the president has appointed him vice-agent for Bordeaux. Having received no official notice, doubts the authenticity of the reports. “A line from You upon This Subject will Infinitely Oblige Me.”

 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 1 p. Docketed by Wagner. For Peters’s appointment, see Pierce Butler to JM, 3 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:258, 259 n. 3).



   
   A full transcription of this document has been added to the digital edition.

